Citation Nr: 1036918	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  04-38 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a right ankle disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to June 1992.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

This appeal was previously before the Board in June 2007 and July 
2009.  The Board remanded the claim in June 2007 for additional 
development.  In the July 2009 decision, the Board reopened the 
previously denied claim for service connection for a right ankle 
disability and remanded the claim for additional development.  
The case has been returned to the Board for further appellate 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although further delay is regrettable, after a review of the 
record, the Board observes that further development is still 
required prior to adjudicating the Veteran's claim.

In the July 2009 remand, the Board noted that the Veteran had not 
been afforded a VA examination to determine if an incident in 
service caused his current ankle disability.  The Board requested 
that the Veteran be provided a VA orthopedic examination by a 
physician to determine the nature and extent of any current right 
ankle disability, and to provide an opinion as to any possible 
relationship to service.  The Board instructed the examiner to 
opine as to whether it is at least as likely as not (50 percent 
probability or greater) that any current disability is the result 
of the ankle sprain in service or any other incident of the 
Veteran's military service.  In rendering the opinion, the Board 
said that the examiner should specifically note a November 1999 
VA examiner opinion and a March 2004 private physician opinion.

The Veteran was afforded a VA examination in December 2009.  
Although the examiner did discuss the Veteran's medical history 
with regards to his right ankle disability, the examiner did not 
address the opinions of the November 1999 VA examiner and the 
March 2004 private physician, which related the Veteran's right 
ankle disability to an incident of his military service.

After a physical examination, the June 2009 examiner diagnosed 
the Veteran with postsurgical changes with degenerative changes 
in the right ankle, status post subtalar joint arthrodesis, right 
foot, with excision of a bone fragment, calcaneus, right foot, 
for non-union of fracture of the calcaneus, and degenerative 
changes of the right subtalar joint.  However, after providing a 
rationale, the examiner said that he felt that the documentation, 
along with the Veteran's reported history, seemed to support that 
a post-service basketball injury was most likely to have caused 
the Veteran's subsequent early degenerative changes, surgeries, 
and chronic pain.

Although the examiner provided a rationale for the opinion that a 
post-service basketball injury was most likely to have caused the 
Veteran's right ankle disability, he did not appear to consider 
the opinions of the November 1999 VA examiner or the March 2004 
private physician, despite citing to the other evidence noted by 
the Board in the prior remand.  The Board is obligated by law to 
ensure that the RO complies with its directives, as well as those 
of the United States Court of Appeals for Veterans Claims 
("Court").  The Court has stated that compliance by the Board or 
the RO is neither optional nor discretionary.  Where the remand 
orders of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the appeal must 
be remanded for compliance with the July 2009 Board remand.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file and the December 
2009 VA examination report to the conducting 
examiner, if available, for consideration of 
the opinions from the November 1999 VA 
examiner and the March 2004 private 
physician, which related the Veteran's right 
ankle disability to an incident of his 
military service.  The examiner should 
indicate whether review of these opinions 
changes his conclusion on the December 2009 
examination that the Veteran's post-service 
basketball injury was most likely to have 
caused the Veteran's subsequent early 
degenerative changes, surgeries, and chronic 
pain in the right ankle.  The examiner should 
explain his reasons for accepting or 
rejecting the 1999 VA examiner's opinion and 
the March 2004 private physician's opinion. 

If this examiner is not available, arrange 
for the opinion to be provided by another 
physician.  If a new examination is deemed 
necessary by the examiner, one should be 
scheduled.

2.  Thereafter, the RO/AMC should review the 
claims file to ensure that the requested 
medical opinion is responsive to and in 
complete compliance with the directives of 
this remand, and if it is not, the RO/AMC 
should implement corrective procedures.

3.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may be 
granted.  If not, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


